Citation Nr: 0638110	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for pulmonary embolism, 
to include as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to May 1965 and 
from August 1965 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.


FINDINGS OF FACT

1.  The veteran has varicose veins in his lower extremities.

2.  The medical evidence of record fails to link the 
veteran's varicose veins to his time in service.

3.  The veteran had a pulmonary embolism in 2002.

4.  The medical evidence of record fails to link the 
veteran's pulmonary embolism to either his time in service, 
or to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for varicose veins 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The criteria for service connection for a pulmonary 
embolism have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

Varicose Veins

The veteran, and his representative, contended at his hearing 
before the Board that the veteran's varicose veins were the 
result of his time in military service.  The veteran is 
currently diagnosed with varicose veins (such as at his 
November 2005 VA examination), and, as such, the issue is 
whether the varicose veins either began during service, or 
were caused by something that happened in service.  

Although the veteran testified that his varicose veins began 
during service, indicating that he received stockings for his 
varicose veins in service; service medical records fail to 
show any evidence of, or treatment for, varicose veins during 
service; and, at his separation physical, the veteran's 
vascular system was found to be normal, and no varicosities 
were noted.  Additionally, there is no evidence showing that 
the veteran received stockings while in service.

The veteran, and his representative, also testified that the 
veteran had repeated bouts of cellulitis in service, which 
they believe may have caused the veteran's varicose veins.  
Nevertheless, while the service medical records show 
treatment for cellulitis on a number of occasions, the 
veteran's file is void of a medical opinion of record which 
indicates that it is as likely as not that his bouts of 
cellulitis while in service caused his varicose veins.

While the veteran believes that his varicose veins are 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his varicose veins and his time in service.  

A VA opinion was requested as to the etiology of the 
veteran's varicose veins; and, after reviewing the veteran's 
claims file, with a particular attention to the service 
medical records describing the treatment for cellulitis, a VA 
examiner opined in November 2006 that the veteran's varicose 
veins did not have their onset during the veteran's military 
service.  Additionally, the examiner opined that the 
veteran's varicose veins were not related to the in-service 
complaints of cellulitis; nor were they related to the 
veteran's shrapnel wound to his left gluteus maximus. 

VA and private treatment records have also been reviewed, but 
they fail to show any evidence of varicose veins for many 
years after service.  The veteran's wife testified that the 
veteran had a varicose vein problem and was receiving 
treatment for it in 1987 when she first met him, but even 
then there is nearly a two decade lapse between service and 
the time when the veteran's wife first met him.  
Additionally, while not dispositive of service connection, as 
the examinations were not specifically for varicose veins, VA 
examinations in 1971, 1974, 1977, and 1984 all failed to note 
the presence of any varicose veins.

The medical evidence of record fails to indicate that it is 
as likely as not that the veteran's varicose veins either 
were caused by or began during his military service, and the 
criteria for service connection have therefore not been met.  
Accordingly, the veteran's claim is denied.

Pulmonary Embolism 

The veteran and his representative asserted that the veteran 
had a pulmonary embolism as a result of his varicose veins.  
Since, however, service connection has not been established 
for varicose veins, this does not provide a basis for an 
award of the benefits the veteran seeks.  Further, while the 
medical evidence confirms that the veteran had a pulmonary 
embolism, the evidence otherwise fails to connect the 
veteran's embolism to service.  

The veteran's representative also suggested that the 
pulmonary embolism might have been caused by the veteran's 
wounds in Vietnam or by some other incident in service.  
However, service medical records are silent for a pulmonary 
embolism, and medical records do not show the occurrence of a 
pulmonary embolism for three decades after the veteran was 
discharged from service.  Additionally, the veteran's file is 
void of a medical opinion of record which indicates that it 
is as likely as not that his pulmonary embolism was in any 
way caused by his time in service, or to any findings noted 
therein.

While the veteran believes that his pulmonary embolism is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his pulmonary embolism and an event in service.  

As the veteran's file is void of a medical opinion of record 
linking his pulmonary embolism with his time in service, the 
criteria for service connection have not been met; and the 
veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2003.  By this, and by the statement 
of the case, and the supplemental statements of the case, the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for varicose veins is denied.

Service connection for pulmonary embolism, to include as 
secondary to varicose veins, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


